J-S17039-22
J-S17040-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

EDDIE BENSON MILAN

                         Appellant                  No. 2413 EDA 2021


     Appeal from the Judgment of Sentence Entered October 26, 2021
             In the Court of Common Pleas of Chester County
            Criminal Division at No.: CP-15-CR-0003108-2019


COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

EDDIE BENSON MILAN

                         Appellant                  No. 2414 EDA 2021


     Appeal from the Judgment of Sentence Entered October 26, 2021
             In the Court of Common Pleas of Chester County
            Criminal Division at No.: CP-15-CR-0003459-2019


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY STABILE, J.:                     FILED NOVEMBER 14, 2022

     Appellant Eddie Benson Milan appeals from the October 26, 2021,

judgments of sentence entered in the Court of Common Pleas of Chester

County (“trial court”), following his open guilty plea to possession of drug

paraphernalia, driving under the influence (“DUI”) (third offense), fleeing or
J-S17039-22
J-S17040-22


attempting to eluding a police officer, resisting arrest, and recklessly

endangering another person (“REAP”).1 Upon review, we affirm.

       The facts and procedural history of this case are undisputed. Briefly, on

April 23, 2019, Appellant was charged with, among other things, possession

of drug paraphernalia at docket number 3108-2019 (“First Case”). On August

18, 2019, Appellant was charged with multiple crimes, including DUI,

fleeing/eluding a police officer, resisting arrest and REAP at docket number

3459-2019 (“Second Case”). On March 12, 2021, Appellant pleaded guilty to

the aforementioned crimes in both cases. On October 14, 2021, the trial court

sentenced Appellant to an aggregate sentence of 60 to 120 months’

imprisonment.

       On    October    19,    2021,    Appellant   filed   post-sentence   motions,

challenging, inter alia, the trial court’s discretionary aspects of sentencing.

With respect to both cases, Appellant argued that the trial court abused its

discretion in failing to consider his mitigating circumstances. Separately, with

respect to the Second Case, Appellant argued that the trial court abused its

discretion in imposing consecutive, rather than concurrent, sentences.

       On October 26, 2021, following a hearing, the trial court re-sentenced

Appellant to an aggregate term of 45 to 90 months’ incarceration in the

Second Case. Specifically, the trial court re-sentenced Appellant to 18 to 36

months’ incarceration for DUI, and a consecutive term of 18 to 36 months in
____________________________________________


1 35 P.S. § 780-113(a)(32); 75 Pa.C.S.A. §§ 3802(d)(2) 3733(a); and 18
Pa.C.S.A. §§ 5104, 2705, respectively.

                                           -2-
J-S17039-22
J-S17040-22


prison for fleeing/eluding a police officer.         The court also imposed a

consecutive term of 9 to 18 months’ incarceration for resisting arrest. Lastly,

the court directed Appellant to serve a sentence of 12 to 24 months in prison

for REAP concurrently with his sentence of 18 to 36 months’ imprisonment for

fleeing/eluding a police officer. That day, the trial court also re-sentenced

Appellant to 12 months’ probation for possessing drug paraphernalia in the

First Case. The probationary sentence was to run consecutively with the 18-

to-36-months’ sentence imposed in the Second Case for fleeing/eluding a

police officer. Appellant timely appealed. Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       On appeal,2 Appellant presents two issues for our review.            First, he

argues that his aggregate sentence is excessive because the trial court failed

to consider mitigating factors. Second, Appellant argues that the trial court

abused its discretion in imposing consecutive, rather than concurrent

sentences in the Second Case.

____________________________________________


2 When reviewing a challenge to the trial court’s discretion, our standard of
review is as follows:
       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. An abuse of discretion is
       more than just an error in judgment and, on appeal, the trial court
       will not be found to have abused its discretion unless the record
       discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias, or ill-will.
Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012) (quoting
Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super. 2002)),
appeal denied, 64 A.3d 630 (Pa. 2013).

                                           -3-
J-S17039-22
J-S17040-22


      It is well-settled that “[t]he right to appeal a discretionary aspect of

sentence is not absolute.” Commonwealth v. Dunphy, 20 A.3d 1215, 1220

(Pa. Super. 2011). Rather, where an appellant challenges the discretionary

aspects of a sentence, an appellant’s appeal should be considered as a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 162 (Pa.

Super. 2007). As we stated in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

         [W]e conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)). Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis. See Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001), appeal denied, 796 A.2d 979 (Pa. 2002).

      Here, Appellant has satisfied the first three requirements of the four-

part Moury test. Appellant filed a timely appeal to this Court, preserved the

issue on appeal through his post-sentence motions, and included a Pa.R.A.P.




                                      -4-
J-S17039-22
J-S17040-22


2119(f) statement in his brief.3           We, therefore, must determine only if

Appellant’s sentencing issues raise a substantial question.

       The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825,

828 (Pa. Super. 2007).         We have found that a substantial question exists

“when the appellant advances a colorable argument that the sentencing

judge’s actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.” Commonwealth v. Phillips, 946 A.2d 103, 112

(Pa. Super. 2008) (citation omitted), appeal denied, 964 A.2d 895 (Pa.

2009). “[W]e cannot look beyond the statement of questions presented and

the prefatory [Rule] 2119(f) statement to determine whether a substantial

question exists.” Commonwealth v. Christine, 78 A.3d 1, 10 (Pa. Super.

2013), affirmed, 125 A.3d 394 (Pa. 2015).

       It is settled that this Court does not accept bald assertions of sentencing

errors. See Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super.

2006). When we examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists, “[o]ur inquiry must focus on the

reasons for which the appeal is sought, in contrast to the facts underlying the

appeal, which are necessary only to decide the appeal on the merits.”
____________________________________________


3 Rule 2119(f) provides that “[a]n appellant who challenges the discretionary
aspects of a sentence in a criminal matter shall set forth in his brief a concise
statement of the reasons relied upon for allowance of appeal with respect to
the discretionary aspects of a sentence.” Pa.R.A.P. 2119(f).

                                           -5-
J-S17039-22
J-S17040-22


Commonwealth v. Ahmad, 961 A.2d 884, 886-87 (Pa. Super. 2008)

(quoting Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005)).

A Rule 2119(f) statement is inadequate when it “contains incantations of

statutory    provisions   and     pronouncements         of       conclusions    of   law[.]”

Commonwealth v. Bullock, 868 A.2d 516, 528 (Pa. Super. 2005) (citation

omitted).

     Here, Appellant asserts in his Rule 2119(f) statement that (1) his

sentence is excessive because the court did not take into account mitigating

factors and (2) the trial court should have imposed concurrent, rather than

consecutive, sentences in the Second Case.          Based on Appellant’s 2119(f)

statement, we conclude that Appellant has failed to raise a substantial

question.

     Appellant’s excessiveness claim principally is premised on his argument

that the trial court failed to consider his mitigating circumstances. In this

regard, we have “held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substantial question for

our review.”    Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super.

2013) (quoting Commonwealth v. Downing, 990 A.2d 788, 794 (Pa. Super.

2010)); see also Commonwealth v. Berry, 785 A.2d 994 (Pa. Super. 2001)

(explaining allegation that sentencing court failed to consider certain

mitigating   factor   generally    does    not   raise        a    substantial   question);

Commonwealth v. Cruz-Centeno, 668 A.2d 536, 545 (Pa. Super. 1995)

(“[a]n allegation that a sentencing [judge] ‘failed to consider’ or ‘did not

                                          -6-
J-S17039-22
J-S17040-22


adequately consider’ certain factors does not raise a substantial question that

the sentence was inappropriate,”), appeal denied, 676 A.2d 1195 (Pa.

1996); Commonwealth v. Bershad, 693 A.2d 1303, 1309 (Pa. Super. 1997)

(finding absence of substantial question where appellant argued the trial court

failed    to   adequately   consider   mitigating   factors   and   to   impose   an

individualized sentence). Consistent with the foregoing cases, we conclude

that Appellant failed to raise a substantial question with respect to his

excessiveness claim premised on inadequate consideration of mitigating

factors.

         Even if we were to find a substantial question, Appellant still would not

be entitled to relief. Our review of the sentencing transcript reveals that the

trial court heard testimony and argument concerning Appellant’s mitigating

circumstances, especially his age and health issues, and considered the same

in crafting his sentence. See N.T., Sentencing, 10/14/21, at 2-4, 15-18, 24.

         Moreover, we consistently have recognized that excessiveness claims

premised on imposition of consecutive sentences also do not raise a

substantial question for our review. See Commonwealth v. Caldwell, 117

A.3d 763, 769 (Pa. Super. 2015) (en banc) (stating, “[a] court’s exercise of

discretion in imposing a sentence concurrently or consecutively does not

ordinarily raise a substantial question[.]”), appeal denied, 126 A.3d 1282

(Pa. 2015); see also Commonwealth v. Ahmad, 961 A.2d 884, 887 n.7

(Pa. Super. 2008); Commonwealth v. Pass, 914 A.2d 442, 446-47 (Pa.

Super. 2006). Thus, consistent with the foregoing cases, we conclude that

                                        -7-
J-S17039-22
J-S17040-22


Appellant failed to raise a substantial question with respect to his

excessiveness claim premised on the imposition of consecutive sentences.

       Finally, Appellant suggests that his sentence in the Second Case is illegal

because the trial court failed to merge DUI, fleeing/eluding a police officer and

resisting arrest for sentencing purposes.4 In support, Appellant suggests that

the offenses stemmed from a single criminal act. Without providing any legal

authority, Appellant asserts that “[i]t is arguable that DUI and fleeing or

eluding, as both are traffic code offenses, and DUI could satisfy fleeing or

eluding if there is a failure to stop, should run concurrent.” Appellant’s Brief




____________________________________________


4 Although Appellant seemingly raises a merger issue, he does not develop
any cogent argument with citation to the record and legal authority for why
the trial court erred in declining to merge the offenses in the Second Case.
See Pa.R.A.P. 2119(a) (stating that the argument section of the parties’ briefs
“shall be divided into as many parts as there are questions to be argued; and
shall have at the head of each part—in distinctive type or in type distinctly
displayed—the particular point treated therein, followed by such discussion
and citation of authorities as are deemed pertinent.”); Commonwealth v.
Johnson, 985 A.2d 915, 924 (Pa. 2009), (“[W]here an appellate brief fails to
provide any discussion of a claim with citation to relevant authority or fails to
develop the issue in any other meaningful fashion capable of review, that claim
is waived.”) (citation omitted), cert. denied, 562 U.S. 906 (2010); see also
Commonwealth v. Murchinson, 899 A.2d 1159, 1160 (Pa. Super. 2006)
(deeming appellant’s claims waived under Pa.R.A.P. 2119(a) because he did
not develop meaningful argument with specific references to relevant case law
and to the record to support his claims); Commonwealth v. Heilman, 867
A.2d 542, 546 (Pa. Super. 2005) (recognizing that failure to provide “such
discussion and citation of authorities as are deemed pertinent” may result in
waiver); Commonwealth v. Cornelius, 856 A.2d 62, 77 (Pa. Super. 2004)
(declining to review appellant’s claim where there was limited explanation and
development of the argument). Despite this glaring omission, we decline to
find waiver.

                                           -8-
J-S17039-22
J-S17040-22


at 22. Appellant further claims that “resisting arrest satisfies the elements of

fleeing and eluding.” Id.

      A claim that crimes merge for sentencing purposes raises a challenge to

the legality of the sentence. Commonwealth v. Martinez, 153 A.3d 1025,

1029-30 (Pa. Super. 2016). We review this legal issue de novo, and our scope

of review is plenary. Id. The merger statute, Section 9765 of the Judicial

Code, provides:

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.


42 Pa.C.S.A. § 9765 (emphasis added).         Section 9765 prohibits merger

“unless two distinct facts are present: 1) the crimes arise from a single

criminal act; and 2) all of the statutory elements of one of the offenses are

included in the statutory elements of the other.”         Commonwealth v.

Golphin, 161 A.3d 1009, 1029 (Pa. Super. 2017), appeal denied, 170 A.3d

1051 (Pa. 2017).

      Here, even assuming that the offenses in the Second Case arose from a

single criminal act, Appellant still would not obtain relief because DUI,

fleeing/eluding a police officer and resisting arrest do not have any statutory

elements in common. Under Section 3802(d)(2) of the Vehicle Code:

      An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle [when t]he individual is
      under the influence of a drug or combination of drugs to a degree


                                     -9-
J-S17039-22
J-S17040-22

      which impairs the individual’s ability to safely drive, operate or be
      in actual physical control of the movement of the vehicle.


75 Pa.C.S.A. § 3802(d)(2).     The offense of fleeing/eluding a police officer

occurs when “[a]ny driver of a motor vehicle who willfully fails or refuses to

bring his vehicle to a stop, or who otherwise flees or attempts to elude a

pursuing police officer, when given a visual and audible signal to bring the

vehicle to a stop[.]” 75 Pa.C.S.A. § 3733(a). With respect to resisting arrest:

      A person commits a misdemeanor of the second degree if, with
      the intent of preventing a public servant from effecting a lawful
      arrest or discharging any other duty, the person creates a
      substantial risk of bodily injury to the public servant or anyone
      else, or employs means justifying or requiring substantial force to
      overcome the resistance.

18 Pa.C.S.A. § 5104.      Because the offenses are not completely subsumed

within each other (and Appellant does suggest otherwise), the trial court did

not err in failing to merge them for sentencing purposes.

      Judgments of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                                     - 10 -